-DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/2021 has been entered.
 Response to Amendment/Arguments filed 1/25/2021
Applicant’s amendments cancel the informalities as previously presented, and therefore the corresponding objections/rejections are withdrawn. However, new informalities are realized, as presented below.
Applicant’s raise new issues of Double Patenting in view of US Patent 10962001, as presented below. 
Applicant’s Amendments present news claims, necessitating new grounds for rejection over Stanton (US 8100407). Applicant’s Arguments regarding Stanton are moot as they do not apply to the embodiment (FIG 13) relied upon in the current rejection.
Claim Objections
Claims 36, 40, and 48 are objected to because of the following informalities:  
Claim 36 recites “a first section” and “a second section”. This creates antecedent basis issues with the “first and second sections” of claim 31. It is understood that these are different structures, and therefore should have different names. 
Claim 40 recites “plurality threaded openings”, understood as –plurality of threaded openings--.
Claim 48 re-recites “a first section” and “a second section” in lines 10-11. This creates antecedent basis issues with the “first and second sections” of line 3. It is understood that these are different structures, and therefore should have different names
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 58 and 59 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stanton (US 8100407).

Regarding claim 58, Stanton (FIG 13; FIG 1 [system analogous to FIG 13]) discloses “An apparatus, comprising: 
a component (1120) configured for installation within a horizontal bore formed in a fluid end housing (see FIG 1), in which the horizontal bore includes a tapered surface (left conical wall of 12 that abuts 1120 in FIG 13), the component comprising: 
a first section (left small diameter end-face of 1120) joined to a second section (tubular right portion around where 1122 is pointed) by a tapered section (conical left wall of 1120), in which the tapered section is configured to engage the tapered surface of the horizontal bore (see FIG 13); in which 
in which the first and second sections define a central passage (interior of 1120) configured to receive a plurality of packing seals (44, see FIG 13), in which the plurality of packing seals engage the internal seat of the second section when installed within the component (see FIG 13); and 
in which the first surface of the second section (right end-face) is configured to abut a retainer (1110) used to releasably hold the component within the horizontal bore (see FIG 13).”

Regarding claim 59, Stanton (FIG 13; FIG 1 [system analogous to FIG 13]) discloses “in which the first section of the component is configured to be engaged within an annular seal (unnumbered seal ring embedded in the conical wall of 1120 and surrounding the first section, seen as “engaged within” as they are in tight assembly altogether).”

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 48-54 and 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stanton in view of Walters (US 7866346).

Regarding claim 48, Stanton (FIG 13; FIG 1 [system analogous to FIG 13]) discloses “A fluid end assembly, comprising: 
a housing (12) having an external surface (exterior) and an internal chamber (interior of 12); 
a first conduit (vertical passage in FIG 1) formed in the housing and having first (20) and second (16) sections, each section independently interconnecting the internal chamber and the external surface (not 
a second conduit (horizontal passage in FIG 1) formed in the housing, intersecting the first conduit (see FIG 1) and having third (right) and fourth (left) sections, each section independently interconnecting the internal chamber and the external surface (both sides of horizontal bore have openings at the exterior); in which a tapered surface (left conical wall of 12 that abuts 1120 in FIG 13) is formed in the walls of the housing surrounding the third section (see FIG 13); 
a component (1120) installed within the third section, the component having a first section (left small diameter end-face of 1120) joined to a second section (tubular right portion around where 1122 is pointed) by a tapered section (conical left wall of 1120), in which the tapered section engages the tapered surface of the third section (see FIG 13); 
a reciprocating plunger (38) disposed within the component; 
a retainer (1100) engaged with the component…”.
 	Stanton is silent regarding “a fastening system installed within the retainer and the housing and configured to releasably hold the retainer against the component.” It is understood the Stanton necessitates a means for abutting the retainer against the housing.
	However, Walters (FIGs 1-3, 6) teaches a cylindrical end-cap assembly for a fluid housing block 100 (structurally analogous to Stanton), the assembly comprising a “component” 110 and retainer 12, 10, the retainer fixed to the housing 100 via socket bolts 20, such that the socket bolts pass through the retainer via 22 and thread into the housing (see FIG 6) to releasably (via threads) fix the retainer against the housing and “component” 110.
	Therefore it would have been obvious, at the time of filing, to modify the retainer and housing of Stanton with “a fastening system installed within the retainer and the housing and configured to 

Regarding claim 49, Stanton (FIG 13; FIG 1 [system analogous to FIG 13]) discloses “in which an outer diameter of the second section (outer diameter at 1122) is greater than an outer diameter of the first section (outer diameter at left end-face), and in which an internal seat (1124) is formed in the second section (see FIG 13).”

Regarding claim 50, Stanton (FIG 13; FIG 1 [system analogous to FIG 13]) discloses “further comprising: a plurality of packing seals (42) installed within the second section of the component and engaging the internal seat (see FIG 13); in which the plunger is disposed within the plurality of packing seals (see FIG 13).”

Regarding claim 51, Walters (FIGs 1-3, 6), as applied to claim 48, teaches “further comprising: a plurality of threaded openings formed in the housing (openings in 100 where 20 pass through) and surrounding the third section (as applied to Stanton).”

Regarding claim 52, Walters (FIGs 1-3, 6), as applied to claim 48, teaches “in which a plurality of passages (22) are formed in the retainer, in which each passage interconnects opposed first (top) and second (bottom) surfaces of the retainer; and in which the plurality of passages formed in the retainer are aligned with the plurality threaded openings formed in the housing (see FIG 6).”

Regarding claim 53, Walters (FIGs 1-3, 6), as applied to claim 48, teaches “in which the fastening system comprises: a plurality of socket-headed screws (20, socket head shown in FIG 1).”

Regarding claim 54, Walters (FIGs 1-3, 6), as applied to claim 48, teaches “in which the plurality of socket- headed screws surround at least a portion of the component when installed within the housing.”

Regarding claim 60, Stanton is silent regarding “in which the retainer is configured to be attached to the housing using a fastening system.”
However, Walters (FIGs 1-3, 6) teaches a cylindrical end-cap assembly for a fluid housing block 100 (structurally analogous to Stanton), the assembly comprising a retainer 12, 10, the retainer fixed to the housing 100 via socket bolts 20, such that the socket bolts pass through the retainer via 22 and thread into the housing (see FIG 6) to releasably (via threads) fix the retainer against the housing.
	Therefore it would have been obvious, at the time of filing, to modify the retainer and housing of Stanton with “in which the retainer is configured to be attached to the housing using a fastening system.”, as taught by Walters, to provide a means for securing the retainer to the housing that uses conventional tools (via the socket bolts).

Claim 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stanton/Walters in view of Bassinger et al (US 6167959).

Stanton (FIG 13) further discloses “further comprising: an annular groove (groove in conical wall of 1120 where seal is embedded within) formed in the component; and a seal (unnumbered seal ring embedded in the groove) positioned within the groove, in which at least a portion of the seal engages with the component (see FIG 13).”
Stanton is further silent regarding “[further comprising: an annular groove] formed in the housing such that the groove surrounds the component; [and a seal positioned within the groove, in which at least a portion of the seal engages with the component].”
However, Bassinger (FIG 1) teaches a component packing assembly (analogous to Stanton) comprising a “component” 40 and housing extension 18 (analogous to “housing”), the housing holding a seal 36 in an annular groove therein, wherein when the component and housing are assembled together, the seal 36 engages and surrounds the component 40 (seen as a functionally analogous result as Stanton).
Therefore It would have been obvious, at the time of filing, to modify the seal-component-housing configuration of Stanton/Walters such that the system instead comprises “an annular groove (groove in conical wall of 1120 where seal is embedded within) formed in the component; and a seal (unnumbered seal ring embedded in the groove) positioned within the groove, in which at least a portion of the seal engages with the component (see FIG 13)”, as taught by Bassinger, as choosing a known alternative structure for achieving the same functional result (circumferential seal) would be within routine skill in the art. One benefit for doing so would be to provide the feature of pre-assembling the seal with the housing. 

Claims 56-57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stanton/Walters in view of Orr (US 7290560).

Regarding claims 56 and 57, Stanton does not explicitly disclose “further comprising: a suction plug installed within the fourth section” and “in which the retainer is characterized as a first retainer and the fastening system is characterized as a first fastening system, and further comprising: a second retainer engaged with the suction plug; and a second fastening system installed within the second retainer and 
	Orr (FIG 4) teaches a fluid end assembly (analogous to system of Stanton, where FIG 4 is effectively a horizontally flipped orientation of Stanton FIG 1) comprising a suction plug assembly (right 50), the assembly comprising its own retainer 60, 84 engaged with the plug 64 and fastening system 72, 74 installed within the retainer and the housing and configured to releasably hold (via threaded connection) the retainer against the suction plug (see FIG 4).
	Therefore it would have been obvious, at the time of filing, to modify the system of Stanton with “a suction plug installed within the fourth section” and “in which the retainer is characterized as a first retainer and the fastening system is characterized as a first fastening system, and further comprising: a second retainer engaged with the suction plug; and a second fastening system installed within the second retainer and the housing and configured to releasably hold the second retainer against the suction plug”, as taught by Orr, to provide a feature to Stanton that it clearly necessitates (to close the housing block, such that a pressure differential is achieved during pumping) in manner that is replaceable (via threads).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31, 32, 34-38, and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims (see table below) of U.S. Patent No. 10962001. Although the claims at issue are not identical, they are not patentably distinct from each other because they claims in the application are analogous and/or broader in scope than the claim of the Patent. The correspondence between the claims in the instant Application and the Patent are mapped in the table below:

Application Claim
Corresponding Patent 10962001 Claim 
31
1
32
15
34
10
35
11
36
2
37
6
38
6 (language in claim 1)
43
17








Allowable Subject Matter
Claims 33, 39-42, and 44-47 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Regarding claim 31, Stanton is silent regarding "a packing nut installed within the central opening of the retainer and configured to releasably hold the plurality of packing seals within the component". However, Claim 31 is rejected over Double Patenting.
No prior art renders obvious the deficiencies of Stanton, and attempting such a modification would dramatically alter key features in the assembly of Stanton. Furthermore, any motivation for doing so would be merely hindsight reasoning.
Claims 33, 39-42, and 44-47 are allowable by virtue of their dependency on Double Patenting-rejected claim 31.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Clark (US 1013745) discloses a stem packing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767.  The examiner can normally be reached on M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK C WILLIAMS/Examiner, Art Unit 3753